ACCEPTED
                                                                                                                                       05-15-00259-CR
                                                                                                                             FIFTH COURT OF APPEALS
                                                                                                                                      DALLAS, TEXAS
Appellate Docket Number:                                                                                                           3/6/2015 3:53:45 PM
                                                                                                                                            LISA MATZ
                                                                                                                                                CLERK
Appellate Case Style: Style:

                          Vs.   State of Texas

                                                                                                              FILED IN
Companion Case:                                                                                        5th COURT OF APPEALS
                                                                                                           DALLAS, TEXAS
                                                                                                       3/6/2015 3:53:45 PM
                                                                                                             LISA MATZ
Amended/corrected statement:     D                                                                             Clerk


                                             DOCKETING STATEMENT (Criminal)
                                             Appellate Com1: 5tli Court of Appeals
                                  (to be filed in the court of appeals upon perfection of appeal under TRAP 32)


First Name:                                                            D      Lead Attorney
Middle Name:                                                           First Name:       ROBERli
Last Name:
Suffix:   -                                                            Last Name:        BASKED)
                                                                                         ,__~~~~~~~~~~~~~~                               ......
Appellant Incarcerated?    ~ Yes    D   No                             Suffix:     -
Amount of Bond:                                                        ~ Appointed                   D District/County Attorney
Pro Se:   0                                                            0 Retaincd                    D Public Defender
                                                                       Firm Name:
                                                                       Address l:
                                                                       Address 2:
                                                                       City:
                                                                       State:                                 Zip+4:
                                                                                   --~~~~~~~-

                                                                       Telephone:        (214) 965-090<~       I cx t.   -
                                                                       Fax:        K214) 880-04431
                                                                       Email:
                                                                       SBN:




                                                                 Page I of6
                                                                              D Lead Auomcy
Middle Name:                                                                  First Name:
Last Name:                                                                    Middle Name:

Suffix:   -                                                                   Last Name:
Appcllcc Tncarccratcd?        D Yes D No                                      Suffix: -
Amount of Bond:                                                               D Appointed               1ZJ District/County Attomcy
Pro Sc:   0                                                                   0 Retained                D Public Defender
                                                                              Finn Name:
                                                                              Address l:
                                                                               Address 2:
                                                                              City:




                                                                                                                               -
                                                                              State:                                            tz:i20,]

                                                                              Fax:
                                                                              Email:
                                                                              SBN:



                                                                               Was the trial by:     ~ jury or D non-jury?
                               - - - - - - - - - - - - Date notice of appeal filed in trial court: ""
                                                                                                    M!;
                                                                                                     · a·rc-l::-
                                                                                                              12...· 2.,f·1'""
                                                                                                                          il5- - - - - ,
Type of Judgment: .__
                  jFirui'D uagmcnt!
                      _ _,,,..._ _ _ _ _ _ _...        lf mailed to the trial court clerk. also give the date mailed :



Offense charged:
Dateofoffense:       ~                                                         ls the appeal from a pre-trial order?   D Yes   ~ No

Defendant's pica: Not Gufltv                                                   Docs the appeal involve the constitutionality or the validity of a
                                                                               statute, ndc or ordinance'!
lf b'llilty. does defendant have the trial court's ce11ificate to appeal?
                                                                              0 Ycs (81 No
0 Ycs D No



Motion for New Trial:            D Yes (gJ No         lfyes, date filed:
Motion in Arrest of Judgment: D Yes (gJ No            Tf yes, date filed:

Other: 0 Ycs D No                                     Tf yes, date filed:

Tf other, please specify:




Motion and affidavit filed:  IZJ Ycs     0 No      O NA           lfyes, date filed: !Mir ch 2. 2'-0-=-
                                                                                                   -'- 1"'5(..__
                                                                                                          ""' _ __.
Date of hearing: !March 2. 20 U              I     O NA
Date of order:     !March 2. 2015(           I     O NA
Ruling on mot.ion:   IZJ Granted D Denied D NA                    lf granted or denied, date of mling: March 2. 2015




                                                                        Page 2 of6
County:   ,__ _________________                                ___.
                                                                        Clerk's Record:
                                                                        Trial Court Clerk: ~ District        D County
Trial Court Docket Number (Cause no):          F 14-40662-1             Was clerk's record requested?        ~ Yes D No
Trial Court Judge (who tried or disposed of the case):                  If yes, date requested: [M
                                                                                                .__a_r _2:;
                                                                                                          ...2_0_1_.s._ _ _ _ __
                                                                         If no, date it will be requested:
First Name:                                                             Were payment arrangements made with clerk?
Middle Name:                                                                                                  D Yes D       No 181 Indigent
Last Name:
Suffix: -
Address l:       -=""""-======="==="="".,,_,=----

Address 2:
City:
State:    - - - - - - - - - Zip+4: g_ s_ 2_o_z _ _ _ __
Telephone:                              cxL     -
Fax:
Email:


Reporter's or Recorder's Record:
Ts there a reporter's record? ~ Ycs     D No
Was reporter's record requested'?   181Yes 0 No
Was the reporter's record electronically recorded?     D Yes D No
If yes, date requested: !Mar 5. 2015.                  I
Were payment arrangements made with the court reporter/court recorder?          0 Ycs 0 No 181 Indigent



D   Court Reporter                      D     Court Recorder
~ Official                              D     Substitute


First Name:
Middle Name:
Last Name:


Address l:
Address 2:
City:
State:
Telephone:
Fax:
Email:


                                                                  Page 3 01"6
D   Court Reporter                    D      Court Recorder
D   Official                          [g] Substitute


First Name:        MARIBEL
Middle Name:
Last Name:         CRUZ!
Su/Tix:

Address 1:         294)..SHA.DOW \. 00.D DRlYEJ
Address 2:
City:              Dl\L~S

State:    I exas                     Zip+ 4: 75224
Telephone:                            ext.

Fax:
Email:




D   Court Reporter                    D      Court Recorder
D   Official                          [g] Substitute


First Name:
Middle Name:
Last Name:
Su/Tix:

Address 1:         J>O BOX20] 1
Address 2:
City:              KEIXER
State:    I exas                     Zip+ 4: 76244
Telephone:         (817) 229-4 781    ext.

Fax:
Email:




                                                              Page 4 of6
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.




Signanue of counsel (or Pro Se Party)                                                 Date: March6. 2015


Printed Name:

Electronic Signature:                                                                 Name: IROBERT...I:B.ASKEITJ
      (Optional)




The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial court's
order or judgment as follows on Mardi 6, 2015




Signanue of counsel (or pro se pa11y)                             Electronic Signature:
                                                                         (Optional)


                                                                  Stale Bar No.:
Person Served:
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                             (l) the date and mannerofsendce~
                             (2) the name and address of each person served, and
                             (3) if the person served is a party's attorney, the name of the party represented by that auomey




                                                                   Page 5 01'6
Please enter the following for each person served:

Date Served: March 6, 2015
Manner Seived: Regular Mail
First Name:       MICHAEL
Middle Name:
Last Nan1e:       CASILLAS
Suffix:
Law Finn Name: ASSISTANT DISTRICT ATTORNEY
Address 1:        133 N. RIVERFRONT BOULEYARD

Address 2:
City:             DALLAS
State     Texas                     Zip+4: 75207

Telephone:        (214) 653-3600      exi.

Fax:
Etnail:




                                                     Page 6 of6